720 A.2d 1050 (1998)
Michael Timothy DODSON, Appellant,
v.
Frederick William ELVEY, Appellee.
Supreme Court of Pennsylvania.
Argued September 19, 1996.
Resubmitted January 9, 1998.
Decided December 23, 1998.
Gregory A. Olson, Indiana, James F. Mundy, Philadelphia, for Michael Dodson.
Leonard A. Sloane, Media, James R. Ronca, Harrisburg, John F. Dugan, Pittsburgh, Pennsylvania Trial Lawyers, amicus curiae.
Michele D. Alfieri, Smethport, for Com.
Karen Pfeffer, Hollidaysburg, for F.W. Elvey.
James T. Moughan, Philadelphia, Richard S. Marguilies, Pennsylvania Defense Institute, amicus curiae.
*1051 Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.
Prior report: 445 Pa.Super. 479, 665 A.2d 1223.

ORDER
PER CURIAM:
AND NOW, this 23rd day of December, 1998, the order of the Superior Court is REVERSED and this matter is REMANDED to the Superior Court for disposition consistent with this court's decision in Washington v. Baxter, 719 A.2d 733 (Pa.1998).
Justice SAYLOR did not participate in the consideration or decision of this matter.